Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with   Attorney  Brian N. Miller, Registration No. 70764 on 06/18/2021.
  
 1.	(Currently Amended) A method comprising:
storing:  a) a best cost achieved by executing a target machine learning (ML) model based on a best plurality of values respectively associated with a plurality of hyperparameters, and b) said best plurality of values;
asynchronously executing a plurality of epochs, wherein:
each epoch of the plurality of epochs is associated with a distinct hyperparameter of the plurality of hyperparameters;
each epoch of the plurality of epochs comprises a plurality of asynchronous costing tasks;

the plurality of asynchronous costing tasks of said each epoch have different values for said distinct hyperparameter;
updating the best cost and the best plurality of values when said each costing task measures an actual cost for said exploratory plurality of values that is less than the best cost;
asynchronously executing a second plurality of epochs based on an updated best plurality of values;
wherein the method is performed by one or more computers.
2.	(Original) The method of Claim 1 wherein asynchronously executing said plurality of epochs comprises concurrently executing said plurality of epochs.
3.	(Currently Amended) The method of Claim 1 further comprising canceling an epoch of the plurality of epochs that is selected based on at least one selected from the group consisting of:  an age of the epoch, [[or]] and an actual cost measured by a costing task of the plurality of asynchronous costing tasks of the epoch.
4.	(Currently Amended) The method of Claim 1 wherein said updating the best plurality of values causes asynchronously executing [[a]] the second plurality of epochs based on [[a]] the updated best plurality of values so long as at least one condition is satisfied of:
an updated best cost is less than said best cost by at least a first threshold; and
a second threshold is exceeded by a difference between:  a) a value of a particular hyperparameter of the updated best plurality of values and b) a value of said particular hyperparameter of the best plurality of values.
5.	(Currently Amended) The method of Claim [[4]] 1 wherein at least one epoch of said plurality of epochs and at least one epoch of said second plurality of epochs concurrently execute.
6.	(Original) The method of Claim 1 wherein said each costing task measures said actual cost comprises said each costing task trains a machine learning (ML) algorithm.
7.	(Currently Amended) The method of Claim 6 wherein said actual cost is based on at least one selected from the group consisting of:  time or memory spent training said ML algorithm, time or memory spent testing said ML algorithm, and[[/or]] accuracy indicated by said testing.
8.	(Original) The method of Claim 7 further comprising estimating a predicted cost of a pending asynchronous costing task based on a plurality of actual costs that were measured.
9.	(Currently Amended) The method of Claim 8 further comprising assigning a respective plurality of asynchronous costing tasks to each computer of a plurality of computers, wherein said respective plurality of asynchronous costing tasks has at least one selected from the group consisting of:  a same combined predicted cost and[[/or]] a same average predicted cost.
10.	(Currently Amended) The method of Claim 6 wherein said ML algorithm comprises at least one selected from the group consisting of:  an artificial neural network, a random forest, and[[/or]] a support vector machine.
a value for said distinct hyperparameter of said exploratory plurality of values of a task of a next epoch is based on a gradient of actual costs that were measured for tasks of said plurality of asynchronous costing tasks of a previous epoch 
12.	(Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause:
storing:  a) a best cost achieved by executing a target machine learning (ML) model based on a best plurality of values respectively associated with a plurality of hyperparameters, and b) said best plurality of values;
asynchronously executing a plurality of epochs, wherein:
each epoch of the plurality of epochs is associated with a distinct hyperparameter of the plurality of hyperparameters;
each epoch of the plurality of epochs comprises a plurality of asynchronous costing tasks;
each costing task of the plurality of asynchronous costing tasks comprises an exploratory plurality of values respectively associated with the plurality of hyperparameters and based on said best plurality of values; and
the exploratory plurality of values and the best plurality of values have different values for said distinct hyperparameter;
updating the best cost and the best plurality of values when said each costing task measures an actual cost for said exploratory plurality of values that is less than the best cost;
asynchronously executing a second plurality of epochs based on an updated best plurality of values.

14.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 12 wherein:
updating the best plurality of values comprises asynchronously executing [[a]] the second plurality of epochs based on [[a]] the updated best plurality of values so long as at least one condition is satisfied of:
an updated best cost is less than said best cost by at least a first threshold; and
a second threshold is exceeded by a difference between:  a) a value of a particular hyperparameter of the updated best plurality of values and b) a value of said particular hyperparameter of the best plurality of values.
15.	(Original) The one or more non-transitory computer-readable media of Claim 12 wherein said each costing task measures said actual cost comprises said each costing task trains a machine learning (ML) algorithm.
16.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 15 wherein said actual cost is based on at least one selected from the group consisting of:  time or memory spent training said ML algorithm, time or memory spent testing said ML algorithm, and[[/or]] accuracy indicated by said testing.

18.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 17 wherein the instructions further cause assigning a respective plurality of asynchronous costing tasks to each computer of a plurality of computers, wherein said respective plurality of asynchronous costing tasks has at least one selected from the group consisting of:  a same combined predicted cost and[[/or]] a same average predicted cost.
19.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 15 wherein said ML algorithm comprises at least one selected from the group consisting of:  an artificial neural network, a random forest, and[[/or]] a support vector machine.
20.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 12 wherein a value for said distinct hyperparameter of said exploratory plurality of values of a task of a next epoch is based on a gradient of actual costs that were measured for tasks of said plurality of asynchronous costing tasks of a previous epoch 

 
B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 12, the prior art taught by Skourtis( US 20200089917 A1) and Gupta( US 20190377610 A1) do not teach on render obvious the limitations recited in claims 1, 12, when taken in the context of the claims as  a whole asynchronously 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

 
 

                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
                       /LECHI TRUONG/                                      Primary Examiner, Art Unit 2194